Case 1:20-cr-00152-PAB Document 253 -Filed 04/16/21 USDC Colorado Page 1 of 7

. —
uf
f
“f)
4 ; Walter Reeves
Poultry Workers’ Representative
’ P.O. Box 419
Atlanta, GA 30301
Phone: 706-352-7254
USA versus Jason J. Penn et al.
f
Criminal Action No.: 20-cr-00152-PAB F ] L E D
UNITED ST;
The Honorable Philip A. Brimmer, Chief Judge DENVER Core cr, COURT
4
Alfred A. Arraj United States Courthouse
D Co 80294 APR 16 2021
enver,
; JEFFREY pP COLWELL
CLERK

 

PETITION TO FILE MOTION

My name is Walter Reeves. lama Poultry Workers’ Representative in Atlanta, Georgia. | humbly
petition the Court to be listed as an Interested Party in this case.

REASON FOR MOTION

| have petitioned and received’a classical mandate from several individuals in Downtown Atlanta
regarding the well-being of poultry workers. The concept of a classical mandate is introduced in Liber itl,
Titulus XXVI of “The Institutes of Justinian”. This famous textbook for beginning law students was
compiled circa 535 A.D. in Constantinople. The purpose of the Justinian Code was to streamline and re-
invigorate the rule of Roman Law after the final fall {Of Rome (circa 476 AD). It was studied by law .
students for over a thousand years. It is na mely the foundation of western jurispruderice. A classical
mandate does not cost anything. Incidentally, the BBC has an interesting series called “In Our Time”. It
is hosted by Melvyn Bragg. One of his fascinating episodes is titled “The Justinian Code”. It is available
for free online... :

We have had in Georgia an ongoing issue with unacceptable industrial injuries and even deaths of
poultry workers. For example, a poultry worker named Mr. Bobby Bragg was killed in September 2020 in
an industrial accident at a Tyson plant in Vienna, Georgia. Many of his friends and coworkers will regard
with scornful amusement the fact that Tyson is the official federal snitch in this case! Moreover, | have
included a copy of an open letter regarding yet another industrial accident in Gainesville, Georgia. The
poultry industry in Georgia is represented by the politically influential Georgia Poultry Federation. We
are very grateful for the Antitrust Division of the US Department of Justice for prosecuting this case. If it
were solely up to the decision of the US Attorney’s Office in Atlanta, this criminal case would have never
seen the light of day.....

‘ 7 |

!
i

wt
Case 1:20-cr-00152-PAB -Document 253 Filed 04/16/21 USDC Colorado Page 2 of 7

»

(SQ GEORGIA IMMIGRANT

RIGHTS ALLIANCE |

-
February 1, 2021
|
J. Larry Stine Antoine Robinson, Area Director
Wimberly Lawson Steckel Schneider & Stine PC Atlanta East Area Office
Counsel for Foundation Food Group, Inc. Occupational Safety and, Health Administration
3400 Peachtree Road, Suite 400 U.S. Department of Labor
Atlanta, GA 30326 4 2296 Henderson Mill Road, NE, Suite 200

Email: jls@wimlaw.com Atlanta, GA 30345
Email: robinson.antoine@dol.gov
Dane Steffenson

Littler Mendelson

f

Katherine A. Lemos

Counsel for Foundation Food Group, Inc. Chemical Safety Board Chairman and CEO —
3424 Peachtree Road NE, Suite 1200 Occupational Safety and Health Administration
‘ Atlanta, GA 30326 1750 Pennsylvania Avenue, NW Suite 910 |

Washington, DC 20006
Email: public@csb.gov

Email: dsteffenson@littler.com

Bobby L. Christine

Acting U.S. Attorney, Northern District of Georgia Thomas Giles, Atlanta Field Director
The U.S. Attorney's Office Office of Enforcement & Removal Operations
Richard B. Russell Federal Building U.S. Department of Homeland Security
75 Ted Turner Dr. SW, Suite 600 180 Ted Turner Dr. SW, Suite 522
Atlanta, GA 30303-3309 Atlanta, GA 30303
~— ¥ (
Re: Foundation Food Workers Are Fearful of Retaliation Based on Immigration Status and their Cooperation

 

with Federal Investigators

The undersigned represent the Georgia Immigrant Rights Alliance and our allies from worker rights, immigrant rights,
and civil rights organizations from across our state and the country. We are heartbroken and deeply concerned as the
aftermath of the fatal liquid nitrogen leak unfolds. On Thursday, January 28, 2021 at the Foundation Food Group's
(“Foundation Food”) poultry processing plant (the “Plant’’) in Gainesville, Georgia, formerly known as Prime Pak Foods,
six workers lost their lives after being poisoned by toxic levels of liquid nitrogen. Our community stands with the families
of the victims, the survivors, and their loved ones to seék justice. ; ‘s

' ‘ a
I. Foundation Food must not intimidate, harass, or retaliate against workers or their families.

”
Y

We are compelled to write this letter due to serious concerns that the workers and their families at Foundation Food will
be threatened and intimidated if they cooperate with federal or state investigators, or that théy will be further
discouraged from seeking necessary medical care after exposure to hazardous liquid nitrogen. Already we have received

reports of workers fearing retaliation by Foundation Food if they seek medical treatment or speak to investigators.

We demand that every Foundation Food worker have the opportunity to fully cooperate with any and all investigations

without fear of retaliation or reprisal. We write to remind Foundation Food of its legal duty to refrain from intimidating,

ia aga Nes

Page 1 of 5-
w

Case 1:20-cr-00152-PAB Document253 Filed 04/16/21 USDC Colorado Page 3of 7

harassing, or retaliating against workers pursuant to Séction 1(c) of the Occupational Safety and Health Act of 1970
(“OSH Act”). In addition, workers are protected from retaliation under the Clean Air Act’s Whistleblowing Statute
found at 42 U.S.C. § 7622. Workers have an unequivocal right to speak to federal investigators, share information, and
cooperate. We remind Foundation Food that telling workers not to speak with investigators, asking workers what was
said to investigators, insisting on being present during interviews, or coercing workers into signing joint representation

agreements constitutes harassment. .

At the time of writing this letter, at least six people have died and at least eight workers remain hospitalized due to their
_exposure to toxic levels of liquid nitrogen. Foundation Food employs approximately 130 workers at the Plant. Several
workers reported that they were kept inside the Plant, were not permitted to leave the Plant while there was an active -
nitrogen leak, and were actively discouraged by Plant management from talking to investigators or from getting’
immediate pulmonary testing. We have also received reports that workers are being asked to sign documents provided
by the employer that are in English, even though many of these workers are limited English proficient. We have serious
concerns that these documents that they are signing will waive their rights, including their right to informant’s privilege.
Rather than bringing workers to a hospital for evaluation, the workers were transported to a church for medical
evaluations organized by Foundation ‘Food —not independent health professionals. We have received reports that at this
church, workers were told’not to speak with federal investigators or the press. They were further discouraged from \

speaking to attorneys.

Unfortunately, immediately after this emergency, Foundation Food sowed distrust and fear of unlawful retaliation within
its workforce. Therefore, we reiterate that any form of retaliation or reprisal taken against a worker for paiticipating in

. the Occupational Safety and Health Administration (“OSHA”) investigation, or any other federal investi gation, would be
in direct violation of their whistleblower protections under Section | I(c) of the OSH Act and the whistleblower
provisions under the Clean Air Act. .

I. The U.S. Department of Labor, the U.S. Department of Justice, and the Equal Employment Opportunity

Commission must conduct a full and comprehensive investigation. i

The workers who perished or were exposed to toxic levels of liquid nitrogen are often referred to as-“essential workers,”
especially during this pandemic because they continue to perform grueling, necessary work that puts food on
Americans’ tables. Last week, workers and Foundation Food were poisoned by a likely preventable gas leak. As early as
Wednesday, January 27, 2021, workers were reporting concerns of a possible gas leak. Foundation Food chose not to
halt'production to investigate workers safety and health concerns. We do not believe these are not igolated incidents,
and we fear that other labor abuses were likely occurring. We demand a thorough investigation from OSHA as well as
other agencies within the U.S. Department of Labor, including the Wage and Hour Division. The Equal Employment:
Opportunity Commission should also investigate possible violations of Title VII. We further demand that the U.S.
Department of Justice (“DOJ”) conduct a complete analysis as to whether any violations of the OSH Act constitute

willful, criminal violations. .

/

Page 2 of 5
» Case 1:20-cr-00152-PAB Document 253 Filed 04/16/21 USDC Colorado Page 4 of 7

OSHA must be fully prepared to investigate whistleblower violations under the Clean Air Act and Section 1 1(c) of the
OSH Act. We have already heard reports that workers have been discouraged from talking to OSHA investigators and
that they are being coerced into signing documents they do not fully understand. Both actions constitute possible witness
tampering and obstruction of justice. These workers survived a harrowing ordeal in the middle of a deadly pandemic that
has disproportionately impacted Latinx food processing workers. Foundation Food workers put their lives on the line,
and some lost their lives. The survivors should not have to fear that their livelihoods are at risk if they cooperate’ with

OSHA and other agencies.

; . (4
«

Accordingly, OSHA must affirmatively protect workers and their families from retaliatory actions, including threats of
deportation, witness tampering, and obstruction of justice. OSHA should seek injunctive relief and appropriate criminal
sanctions, if warranted. If workers are threatened, OSHA must act quickly to prevent Foundation Food from creating a
chilling environment and suppressing workers’ statutory right to participate in safety and health investigations. Workers

were killed, and the voices of their colleagues and survivors deserve to be heard and protected by federal investigators.

Ill. The U.S. Department of Homeland Security, Immigration & Customs Enforcement must be prohibited from
carrying out any enforcement activity during this investigation against any Foundation Food workers, their

/
families, or the immigrant communities in the region.

*- As you are aware, in recent years, there have been numerous Immigration and Customs Enforcement (“ICE”) raids of
meat packing facilities during or immediately following inspections by OSHA, the Department of Labor’s Wage and
Hour Division, or the Equal Employment Opportunity Commission, including Koch Foods in Mississippi and Fresh

- Mark in Ohio. These raids had a chilling effect on immigrant workérs and their Communities and hampered
investigations into serious health and safety violations. During a recent investigation of women who suffered violent
medical abuses at the Irwin County Detention Center, in Ocilla, Georgia, some potential witnesses were deported before
having the opportunity to fully cooperate with the investigation due to a lack of coordination between ICE and DOJ.
These Foundation Food workers, their families, and other immigrant communities in the region should not be targeted or
subject to a similar fate. These workers represent potential witnesses in an ongoing safety and health investigation that

F claimed the lives of six workers, and their ongoing availability is vital to understanding the cause of the incident.

Finally, regardless of their legal status, these workers are not enforcement priorities under the Biden Administration. On
January 20, 2021, Acting U.S. Department of Homeland Security Secretary David Pekosky issued a department-wide
memo on the “Review of and Interim Revision to Civil Immigration Enforcement and Removal Policies and Priorities,”

which identified limited categories of individuals whom ICE should be prioritizing for removal. These priorities include:

a. National security risks, including terrorism and espionage ‘
b. Border security, specifically individuals arrested at borders since November 2020

c. Public safety, individuals currently incarcerated and convicted of an aggravated felony. '

‘ t ‘

 

' Note that these priorities and their implementation are not affected by the Temporary Restraining Order issued by Judge Tipton of the Southern

District of Texas of January 26, 2021. ‘ M,

; \ Page 3 of 5

71
Case 1:20-cr-00152-PAB Document 253 Filed 04/16/21 USDC Colorado Page 5of7

L

None ‘of these categories are applicable to Foundation Food workers, nor to the vast majority immigrant communities in
the area. Not only is there a need for full cooperation by workers regardless of immigration status, ICE’s own directives
discourage immigration enforcement of these employees, their families, and their communities. ' :

*
4

We stand ready to assist the agencies involved in conducting a comprehensive investigation to bring safety and justice to
the individuals harmed by the deadly and hazardous release of liquid nitrogen gas. To Foundation Food, we urge your .
timely cooperation and transparency with all investigations and remind you of your statutory and regulatory obligations
to create a workplace free from retaliation, harassment, intimidation, and workplace hazards. To the workers, our
_organizations and allies are monitoring this situation closely and organizing mutual aid and support to the families

affected. If you or your family has been impacted by this emergency, please call: 678-532-8418. ,

Sincerely,
159 Georgia Together ‘
gtos5 Georgia ’ Innovation Law Lab
Asian Americans Advancing Justice - Atlanta -Inspiritus

» Asian American Advocacy Fund International Rescue Committee Atlanta
Asian Youth for Civic Engagement JCRC of Atlanta , \
Athens Immigrant Rights Coalition Justice in Motion
Atlanta Democratic Socialists of America CAIR LAA Advocacy Committee
Georgia Labor Council for Latin American Advancement Latin
Centro de Derechos del Migrante, Inc. Coalicion American Association c
de Lideres Latinos ' League of United Latin American Citizens
Coalition for the People’s Agenda Middle Georgia Immigration Coalition ;
Coalition of Refugee Service Agencies Common - National Employment Law Project ‘
Cause GA National Immigration Law Center
Congregation Bet Haverim Necessary Trouble Indivisible
Dignidad Inmigrante en Athens . New Sanctuary Movement of Atlanta
Farmworker Association of Florida \ Poder Latinx
Feminist Women’s Health Center Progress Georgia
GA Familias Unidas Project South
Georgia AFL-CIO . Reform Georgia
Georgia Association of Latino Elected Officials Refugee Women’s Network
Georgia Budget & Policy Institute . Represent GA Action Network —~
Georgia Conservation Voters Showing Up for Racial Justice — Atlanta
Georgia Detention Watch Southeast Immigrant Rights Network
Georgia Latino Alliance for Human Rights Southern Center for Human Rights *
Georgia NAACP i Southern Poverty Law Center
Georgia State AFL-CIO Sur Legal Collaborative

- Haitian Farm Workers and Migrants The Georgia Coalition for Higher Education in Prison
Independent Legal Practitioners The Labor Forum program, WRFG 89.3FM
Individual Activists ‘The New Georgia Project Action Fund
Indivisible Georgia Coalition Women Watch Afrika

Page 4 of 5
Case 1:20-cr-00152,-PAB Document 253 Filed 04/16/21 USDC Colorado Page 6 of 7

ASIAN AMERICANS ®
ADVANCING
ND: JUSTICE:

oe

« GEORGIA

 

 

: he .. '
oples
e a.

www.thepeoplesagenda org

  

GEORGIA

Geers)

 

Latin American

Association

 

Necesss
youvle

INDIVISIBLE

 

 

 

 

 

 

 

 

 

ATLANTA

éy CAIR

GEORGIA

SKECRSA *

COALITION 1 REFUGEE SERVICE AGENCIES

t The Farmworker ,
” Assocation of Florida, Inc.

 

 

 

 

4d

 

i

 

L ON Middle Georgia

rr

 

 

IMMIGRATION COALITION 4

 

a
SANCTUARY
MOVEMENT

OF ATLANTA

REFORM
‘GEORGIA

BUILDING A BETTER JUSTICE SYSTEM

Jie
“ak SEIRN

GACHEP

 

 

 

 

 

AS IAN j
Waavocaes
/ADVOCACY
FUND -
Ol [| Centro DE Los : '
TN DERECHOS DEL |
IY A MIGRANTE, INC.
* Common Cause Cause .
Georgia
©. .
ie ri
Georgia
Detention
Watch
INNOVATION
i INDIVISIBLE, LAW LAB
ATLANTA ~— ;
ICRC RC justiceinmotion
Twin COMMUNITY NW ae OMS NT . Protecting Mrarant Rights Across Borders
ATIONS COUNCIL
\8 \ : L
Faroe A
EMPLOYMENT — ; "
LAW = NATIONAL _*
PROJECT IMMIGRATION :

+

NECK Law CENTER = &

PROGRESS

REPRESENT GA

ACTION NETWORK

PODER
LATINX.

VOTE-ORGANIZE* CHANGE

SRY. REFUGEE
AS WOMEN S
PUY NETWORK

 

SOUTHERN SPLC
CENTER FOR
HUMAN ax Southern Poverty
’ RIGHTS Law Center —*

 

 

 

 

 

 

6|NGPJAF]
THE NEW GEORGIA PROJECT A
ACTION FUND \ WOMEN WAICH AFRIKA, INC

}
Page 5 of 5
Express

: . TOT?”
SDC Colorado~ Page
Case-1:20-cr-00152-PAB- Document 253 ~Fitecd 04/1 Ghat et:
oeacrat a —| -

 

a\ 0)

3508 wah

13

gyi"

 

 

Align top of FedEx Express® shipping label here.

ORIGIN ID:QFER (706) 352-7254 SHIP DATE: 14APR2
WALTER REEVES ACTWGT: 0.15 LB :
201 WASHINGTON

ATLANTA, GA 30303
UNITED STATES US

'° CLERKS OFFICE
UNITED STATES COURTHOUSE
901 19TH ST
STE 105A

DENVER CO 80294

(720) 448-3998
Nu:

 

REF:

HY POPULACE ARAAAR EMEA
| BMA
1 y Tigh

{

a d 1

 

023101uy

=
a=
—
J211321

MON - 19 APR 4:30p
201) 7859 8383 8266 EXPRESS SAVER

ST DENA DEN

co-us DEN

|

en So
i lilt a ctl ts A

> ia te lie allie ll i

tl

Laat ll

Oo
O

Ai ee

oe

= li
